Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 - 8, and 16 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the spring-loaded devices are configured to move from the retracted position to the engagement position and engage with the upper portion of the liner hanger prior to the negative-pressure-test and the positive-pressure-test and disengage with the upper portion of the liner hanger after the negative-pressure-test and the positive-pressure-test” in lines 10 - 14.  The aforementioned limitation is not described in the specification and represents new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 8, and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. (US 2012/0175108) in view of Moffitt et al. (US 2011/0203794).
Regarding claim 1, Foubister discloses an assembly comprising: a liner hanger (128) having an upper portion with angled interior walls; a setting control module (downhole tool 102) to control a setting for a test packer (packer element 108); and the test packer positionable with the liner hanger in 
Regarding claim 4, Foubister further discloses a fluid reservoir (paragraph 0034) for receiving a volume of fluid; and one or more valves (114) set to a threshold pressure to prevent fluid from exiting the fluid reservoir when the fluid reservoir is at a pressure below the threshold pressure (Figs. 1 and 2A - 2C; paragraphs 0018, 0028 - 0030, and 0034).
Regarding claim 5, Foubister further discloses a conveyance (122) coupled with the setting control module (102), wherein a weight of the conveyance is usable to increase a pressure in the fluid reservoir (Figs. 1 and 2A - 2C; paragraphs 0019, 0037, and 0038).
Regarding claim 6, Foubister further discloses the one or more actuators (hydraulic actuator 204) are operable to allow fluid from the fluid reservoir to travel to the test packer (108) in response to a pressure in the fluid reservoir (a hydraulic actuator requires a fluid reservoir in order to function as designed) being at or above the threshold pressure (Figs. 2A and 2B; paragraphs 0030, 0031, 0035, and 0040). Examiner takes the position that Foubister teaches actuators 204 may be hydraulic actuators or any suitable actuators (paragraph 0031) and a check valve is a well-known hydraulic actuator.
Regarding claim 7, Foubister further discloses the test packer (108) is expandable to engage with interior walls of a casing (104) and to form a seal subsequent to the liner hanger (128) being set in the wellbore to allow the negative-pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set (Figs. 1 and 2C; paragraphs 0018 and 0034). Examiner notes that the order in which the text packer is expandable to engage the interior walls of the casing and the liner hanger being set in the wellbore lacks criticality in an apparatus claim.
Regarding claim 8, Foubister further discloses running tools (anchor elements 110) (Figs. 1 and 2C; paragraph 0018).

Regarding claim 17, Foubister further discloses the conveyance (122) is controllable to apply a force to the setting control module (102) to increase the pressure in the fluid reservoir (Figs. 2A - 2C; paragraphs 0037, 0038, and 0040).
Regarding claim 18, Foubister further discloses the test packer (108) is expandable to engage with interior walls of a casing (104) and to form a seal subsequent to the liner hanger (128) being set in the wellbore to allow the negative-pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set (Figs. 1 and 2C; paragraphs 0018 and 0034). Examiner notes that the order in which the text packer is expandable to engage the interior walls of the casing and the liner hanger being set in the wellbore lacks criticality in an apparatus claim.
Regarding claim 19, Foubister further discloses the one or more valves (114) are fluidly coupleable with the test packer (108) to allow the fluid to flow from the fluid reservoir (a hydraulically actuator would inherently require a fluid reservoir) to the test packer to control a setting of the test packer to allow a positive-pressure test on the liner hanger (Figs. 2A and 2B; paragraphs 0034, 0035, 0037, and 0038). Examiner takes the position that Figs. 2A and 2B illustrate the one or more valves 114 are fluidly coupled to actuator 204 and when the actuator is actuated to an open position, the one or more valves are fluidly coupleable with the test packer 108.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. in view of Moffitt et al. as applied to claim 1 above, and further in view of AlNughaimish et al. (US 2019/0128115). Foubister in view of Moffitt fails to disclose the liner hanger comprises a polished bore receptacle or a tieback receptacle. AlINughaimish teaches the liner hanger (25) comprises a polished bore receptacle (24) (Figs. 3 and 4; paragraphs 0028 and 0029) to support a casing liner. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Foubister with the polished bore receptacle as taught by AlNughaimish to support the casing liner.

Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. in view of Yokley et al. (US 5,887,660).
Regarding claim 9, Foubister discloses a method comprising: setting a liner hanger (128) in a wellbore using a conveyance (122) on which a setting control module (102) and a test packer (108) are coupled, the liner hanger having an upper portion with angled interior walls; allowing the setting control module to control the test packer; performing a positive-pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set; and performing a negative-pressure-test on the liner 
Regarding claim 10, Foubister further discloses performing the negative-pressure-test on the liner hanger by creating a pressure differential on each side of the test packer (108); and removing the assembly from the wellbore (paragraphs 0034 and 0056).  Although Foubister in view of Yokley fails to explicitly teach equalizing pressure on each side of the test packer, given the apparatus as disclosed above, the step of equalizing pressure on each side of the test packer would have been obvious to one of ordinary skill in the art when a pressure differential was not required to perform a negative-pressure-test or a positive-pressure-test.
Regarding claim 14, Foubister further discloses creating a pressure differential on each side of the test packer includes pumping a test fluid with a lower density than fluid present in the wellbore below the test packer (paragraph 0037).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. in view of Yokley et al. applied to claim 9 above, and further in view of Moffitt (US 2012/0325499).
Regarding claims 12 and 13, Foubister further discloses allowing the fluid to flow from the fluid reservoir (a hydraulic actuator would inherently require a fluid reservoir) to the test packer (108) to control the setting of the test packer and overcome a threshold pressure of one or more valves (Figs. 2A and 2B; paragraphs 0034, 0035, 0037, and 0038). Foubister in view of Yokley fails to disclose applying weight to the setting control module to increase pressure on fluid in a fluid reservoir to overcome a threshold pressure of one or more valve. Moffitt (‘499) teaches applying weight to the setting control 
Regarding claim 15, Foubister further discloses allowing fluid to flow from the fluid reservoir to the test packer to control the setting of the test packer (see rejection of claim 6); one or more valves for controlling a threshold pressure; and pumping fluid down an annulus between a casing and the wellbore to pressurize an area of the wellbore above the test packer (108) (Figs. 2A and 2B; paragraph 0037). Foubister in view of Yokley fails to disclose applying weight to the setting control module to increase pressure on fluid in a fluid reservoir to overcome a threshold pressure. Moffitt (‘499) teaches applying weight to the setting control module (packer setting cylinder) to increase pressure on fluid in a fluid reservoir to overcome a threshold pressure (paragraph 0016). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the application of weight to the setting control module as taught by Moffitt (‘499) to provide a means for actuating the test packer. The substitution of one known element (weight applied to the setting control module) for another (hydraulically-actuated packer as disclosed above) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Foubister in view of Moffitt ‘794 does not teach or suggest “the spring-loaded devices are configured to move from the retracted position to the engagement position and engage with the upper portion of the liner hanger prior to the negative-pressure-test and the positive-pressure-test and disengage with the upper portion of the liner hanger after the negative-pressure-test and the positive-pressure test”.  Examiner replies that the spring-loaded devices as taught by Moffitt are configured to move from the retracted position to the engagement position upon activation of the spring-loaded devices by an operator.  Therefore, the spring-loaded devices are “configured to move” from the retracted position to the engagement position and engage with the upper portion of the liner hanger prior to the negative-pressure-test and the positive-pressure-test and disengage with the upper portion of the liner hanger after the negative-pressure-test and the positive-pressure test, thus reading on the claim limitations.

Applicant’s arguments with respect to claims 9, 10, and 12 - 15 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/11/2022